DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Korean parent Application No.: 10-2018-0129302, filed on October 26, 2018.

Response to Arguments
3.	Applicant’s arguments, see REMARKS, filed on 07/18/2022, with respect to the rejections of claims 1, 4-10, and 13-19 under 35 U.S.C. 103 as being unpatentable over Ryu et al., (KR 101447469 (B1)), in view of Quzielli et al., (Pub. No.: US 2019/0200278 A1), and the rejections of claims 2-3 and 11-12 under 35 U.S.C. 103 as being unpatentable over Ryu et al., (KR 101447469 (B1)), and Quzielli et al., (Pub. No.: US 2019/0200278 A1), in view of Yao et al., (Pub. No.: US 2016/0127988 A1) have been fully considered and are persuasive.  

Allowable Subject Matter
4.	Claims 3-9, and 12-19 (now 1-15) are allowed.  The following is an examiner’s statement of reasons for allowance:  The arguments found to be persuasive.  The primary reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 3, 12 and 19 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	     “generate a beacon signal by including identification information of the relay device as source information, the beacon signal being generated by including identification information of the at least one terminal device as destination information based on the at least one terminal device being identified as an unauthorized device,”
              “based on the relay device being identified as an unauthorized device, broadcast the beacon signal including communication channel transfer information,”
               “wherein the identification information of each of the relay device and the at least one terminal device includes at least one of the MAC address information of each of the relay device and the at least one terminal device, security settings information, frame appearance frequency information, transmission rate information, data size information, communication channel information and RSSI (Received Signal Strength Indication) information.”
	Thus, the claims being interpreted in view of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463